 90DECISIONS OF NATIONAL LABOR RELATIONS BOARD$500,000 standard chosen by the Board should, in its opinion, reason-ably insure that jurisdiction will be asserted over all labor disputesinvolving retail enterprises which tend to exert a pronounced impactupon commerce.In the present case, as it is clear that the Employer's gross volume ofbusiness of $635,000 exceeds the minimum amount required underthe new standard, the Board finds that it will best effectuate thepolicies of the Act to assert jurisdiction herein.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.We find, in accordance with the agreement of the parties, thata unit of the Employer's warehousemen, truckdrivers, and helpers atCharleston, South Carolina, excluding clerical employees, guards, andsupervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication.]RaritanValleyBroadcasting Company, Inc.'andAmericanFederation of Television and Radio Artists, New York Local,AFL-CIO,Petitioner.Case No. 22-RC-190.November 14,1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Oscar Geltman, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is a radio broadcasting company engaged in theoperation of a radio station with call letters WCTC-AM and FM,serving the area of Middlesex and Somerset counties in New Jersey.During the calendar year preceding the hearing the Employer's grossrevenues were approximately $196,241.2 It receives revenues gen-erally from the sale of time for commercial advertising, from the saleof talent and the furnishing of material or services to advertisers.1 The Employer's name appears as corrected at the hearing.2111 view of our disposition of this case, we need not determine whether theamount of$6,119 which advertising agencies deducted prior to paying theEmployer the amountcharged them for use of time is properly attributable to the Employeras gross income,thus bringing the Employer's operations within the$200,000 gross revenue standard ofSanfordBroadcasting Company,110 NLRB 1257.122 NLRB No. 16. RARITAN VALLEY BROADCASTING COMPANY, INC.91Approximately 8 percent of time sold for advertising purposes isutilized by advertisers of national brand products.The Employer isa member of the Associated Press, and utilizes its wire services.The Employer contends that it would not effectuate the policies ofthe Act for the Board to assert jurisdiction over it, because its grossrevenue is less than $200,000 and therefore its operations do not satisfythe test uniformly applied to radio stations by the Board since 1954.Ever since the enactment of the National Labor Relations Act in1935, the Board has consistently held to the position that it better ef-fectuates the policies of the Act and promotes the prompt handlingof cases not to exercise its jurisdiction to the fullest extent possibleunder the authority delegated to it by Congress.For the first 15years the Board exercised its discretion in this area on a case-by-casebasis.In 1950 the Board first adopted certain jurisdictional standardsdesigned to aid it in determining where to draw the dividing linebetween exercised and unexercised jurisdiction.In 1954 the Boardreexamined its jurisdictional policies in the light of its experienceunder the 1950 standards and revised its jurisdictional standards.Atthat time the Board noted that "further changes in circumstances mayagain require future alterations of our determinations one way or an-other." 3Consistent with this practice of periodic review of its juris-dictional policies and a direct consequence of the Supreme Court'sdecision in P. S.Guss, d/b/a Photo Sound Products v. Utah LaborRelations Board 4denying to the States authority to assert jurisdic-tion over enterprises as to which the Board declines to exercise itsstatutory jurisdiction, the Board reexamined its existing jurisdictionalpolicies and the standards through which such policies were imple-mented.As a result the Board determined to revise its jurisdictionalpolicies at this time so that more individuals, labor organizations andemployers may invoke the rights and protections afforded by thestatute.InSiemons Mailing Service 5the Board fully set forth thegeneral considerations which persuaded it that this could best be ac-complished by the utilization of revised jurisdictional standards asan administrative aid in making its jurisdictional determinations.The Board has chosen this case to set forth the revised standard to beapplied to enterprises operating communication systems.The Board has decided that it will better effectuate the policies ofthe Act to assert jurisdiction in all future and pending cases involvingenterprises engaged in the operation of radio or television broadcast-ing stations or telephone or telegraph systems which do a gross volumeof business of at least $100,000 per annum.In adopting this standard the Board has given due consideration toall relevant budgetary factors bearing on its capability to handle an8Edwin D. Wemyss, an individual,d/b/a Coca-Cola Bottling Company of Stockton,110 NLRB 840, 842.353 U.S. 1.122 NLRB 81. 92DECISIOfcSOF NATIONALLABOR RELATIONS BOARDincreased caseload, and tocommentsand briefsof interested' parties.received in response-to its invitation contained in the Board's July 221958, pressannouncementof its' proposedchanges injurisdictionalpolicies.eIt is the Board's opinion that in' the light ofits currentbudgetary limitations and'the*volumeof caseswhich may be expectedunder its other standards; the- $100,000 grossvolume ofbusiness stand-ard will extend the'Board'a jurisdiction over communications systems,to the maximum possible extent at-this timeand will reasonably ensurethat the Boartl'will assert jurisdictidii Over all labordisputers involvingsauh enterprises which tend to exerta pronounced impact on commerce.'Application of the $100;000 grossvolume of business test for radiostations to the facts iiithis case requiresthe Board,to assert jurisdic-tion over the Employer.Accordingly,contraryto the Employer's.contention, the Board fifids thatitwill effectuate the: policies of-theAct to assert jurisdiction herein.2.'The labor organization involved claims to representcertain em-`ployees of the'Employer.3.A question affectingcommerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c)'(1) and Section 2(6) 'and (7) of the Act.4.The parties stipulated to the appropriateunit as follows :All staff announcers, special programannouncers,news and news-writer announcers, special programannouncers,freelance announcers,and all other regular employees, includingregular part-time employ-ees who perform before the microphone, employed at the Employer'sNew Brunswick, New Jersey, radio station,but excluding engineers,salesmen, receptionists, clerical employees,guards, and supervisors asdefined in the Act.In view of the parties' stipulation the Board finds thatthe foregoingemployees which they would include within the unit, constitute- aunit appropriate for the purposes of collectivebargainingwithin themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication]6 (P-570.)SiouxValleyEmpire Electric AssociationandLocal 426,Inter-national.Brotherhood of Electrical Workers, AFL-CIO, Peti-tioner.Case No. 18-RC-3620.November 14, 1968DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William D. ' Boetticher,122 NLRB No. 18.